THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”) OR ANY STATE SECURITIES LAWS. THIS WARRANT AND SUCH SECURITIES MAY
NOT BE SOLD, OFFERED FOR SALE, OR OTHERWISE TRANSFERRED UNLESS AND UNTIL
REGISTERED UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR UPON
RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.
 
2007-_____
WARRANT TO PURCHASE SHARES
OF THE COMMON STOCK OF


ASKMENOW, INC.


(Void after Expiration Date - ____________, 2012)


Issue Date: __________, 2007
 
    This certifies that ___________________, a __________________ with a
principal business address of ___________________ (or any valid transferee
thereof, the “Holder”), for value received, shall be entitled to purchase from
AskMeNow, Inc., a Delaware corporation having its principal place of business at
26 Executive Park, Suite 250, Irvine, California 92614 (together with its
successors and assigns, the “Company”), subject to the terms and conditions set
forth herein, _________________ (#) fully paid and non-assessable shares of the
Company’s common stock, par value $.01 per share (“Common Stock”), at a price
equal to $.50 per share, at any time and from time to time commencing as of the
issue date set forth above (the “Issue Date”) and continuing up to and including
12:00 p.m. (California time) on ___________, 2012 (“Expiration Date”); provided,
however, if such date is not a Business Day, then on the Business Day
immediately following such date. The shares purchasable upon exercise of this
Warrant, and the purchase price per share, each as adjusted from time to time
pursuant to the provisions of this Warrant, are hereinafter sometimes referred
to as the “Warrant Shares” and the “Exercise Price,” respectively.
 
    This Warrant is being issued to the Holder in connection with the Company’s
$1,000,000 bridge note offering (the “Bridge Offering”) of 12% junior
convertible promissory notes due and payable 270 days (unless extended by the
Company for up to an additional 90 days) from the date of issuance (the
“Notes”). This Warrant is one of several that will be issued in the Bridge
Offering, all identical except for names and amounts. An aggregate of 3,000,000
warrants will be issued by the Company if the full $1,000,000 Bridge Offering is
completed. Such warrants are being issued on the basis of three (3) warrants for
every $1.00 principal amount of Notes issued by the Company.
 
 
 

--------------------------------------------------------------------------------

 


1.    Exercise; Issuance of Certificates; Payment for Shares.
 
1.    General. This Warrant is exercisable upon the surrender to the Company at
its principal place of business (or at such other location as the Company may
advise the Holder in writing) of this Warrant properly endorsed with an exercise
notice in substantially the form attached hereto as Schedule A duly completed
and signed and, if applicable, upon payment in cash, certified or bank check or
other immediately available funds of the aggregate Exercise Price for the number
of Warrant Shares for which this Warrant is being exercised as determined in
accordance with the provisions hereof. This Warrant is exercisable in whole or
in part, in increments of 5,000 shares, and in no event shall any exercise
hereof be for fewer than 5,000 Warrant Shares unless fewer than 5,000 Warrant
Shares are then purchasable under this Warrant. In the case of the exercise for
less than all of the Warrant Shares represented by this Warrant, the Company
shall cancel this Warrant certificate upon the surrender hereof and shall
execute and deliver a new Warrant certificate or certificates of like tenor for
the balance of the Warrant Shares for which this Warrant has not yet been
exercised. The Company agrees that the shares of Common Stock purchased under
this Warrant shall be deemed to be issued to the Holder hereof, and the Holder
deemed to be the record owner of such shares, as of immediately prior to the
close of business on the date on which the exercise notice attached hereto as
Schedule A is delivered, and this Warrant surrendered, to the Company as
provided herein (such date, the “Exercise Date”). Certificates for the shares of
Common Stock purchased upon exercise, together with any other securities or
property to which the Holder is entitled upon such exercise, shall be delivered
to the Holder by the Company at the Company’s expense within a reasonable time
after the rights represented by this Warrant have been so exercised, and in any
event within 10 business days of the Exercise Date. Each Common Stock
certificate so delivered shall be in such denominations as may be requested by
the Holder hereof and shall be registered on the Company’s books in the name
designated by such Holder.


1.2    Exercise for Cash. This Warrant may be exercised, in whole at any time or
in part from time to time, commencing on the Issue Date and prior to 12:00 P.M.
(California time) on the Expiration Date, for cash by delivery of the exercise
notice attached hereto as Schedule A and surrender of this Warrant to the
Company, together with proper payment of the aggregate Exercise Price payable
hereunder for the Warrant Shares being purchased upon such exercise for cash.
Payment for the Warrant Shares shall be made by cash, certified or bank check or
wire transfer of immediately available funds to the Company. If this Warrant is
exercised for cash in part, this Warrant must be exercised for a number of whole
shares of the Common Stock, and the Holder is entitled to receive a new Warrant
covering the shares for which this Warrant has not yet been exercised, in
accordance with Section 1.1 above. Upon surrender of this Warrant and payment in
full of the aggregate Exercise Price for the Warrant Shares then being purchased
upon such exercise for cash, the Company will issue a certificate or
certificates in the name of the Holder for the largest number of whole shares of
the Common Stock to which the Holder shall be entitled, and deliver the other
securities and properties receivable upon the exercise of this Warrant, or the
proportionate part thereof if this Warrant is exercised in part, pursuant to the
provisions of this Warrant, in accordance with Section 1.1 above.


1.3    Cashless Exercise. In lieu of exercising this Warrant for cash as set
forth in Section 1.2 above, the Holder may at any time and from time to time
elect to receive, without the payment by the Holder of any additional
consideration, shares of Common Stock equal to the value of this Warrant (or
portion thereof) through a cashless exercise (a “Cashless Exercise”), as
hereinafter provided. The Holder may effect a Cashless Exercise by surrendering
this Warrant to the Company and noting on the Holder’s duly executed exercise
notice attached hereto as Schedule A that the Holder wishes to effect a Cashless
Exercise, upon which the Company shall issue to the Holder the number of shares
determined as follows:


 
2

--------------------------------------------------------------------------------

 
 

  X = Y * (A-B) / A
where:
    X = the number of Warrant Shares to be issued to the Holder upon the
Cashless Exercise;       Y = the number of Warrant Shares with respect to which
this Warrant is being exercised;       A = the Market Price (as defined below)
of one share of Common Stock as of the Exercise Date; and      
B = the Exercise Price (as adjusted, if applicable).

 
    “Market Price” means, for any date, the average of the daily Closing Prices
per share of Common Stock for the 10 consecutive trading days immediately prior
to such date. The “Closing Price” per share of Common Stock for each day shall
be the last sale price, regular way, or, in case no such sale takes place on
such day, the average closing bid and asked prices, regular way, in either case
as reported in the principal consolidated transaction reporting system with
respect to securities listed or admitted to trading on the “Over the Counter
Market” (“OTC BB”), the NASDAQ National Market System, the New York Stock
Exchange or the American Stock Exchange, as applicable. If on any such trading
day or days such securities are not quoted by any such organization, such
trading day or days shall be replaced for purposes of the foregoing calculation
by the requisite trading day or days preceding the commencement of such 10
trading day period on which such securities are so quoted. If shares of Common
Stock are not so listed or traded, the Market Price shall mean the fair value
per share of Common Stock as determined in good faith by the Board of Directors
of the Company, whose determination shall be described in a notice to the
Holder, based on (a) the most recently completed arm’s-length transaction
between the Company and a person other than an existing shareholder or other
affiliate of the Company, the closing of which occurred on such date or within
the three-month period preceding such date, or (b) if no such transaction shall
have occurred on such date or within such three-month period, the good faith
reasonable judgment of the Board of Directors.
 
    For purposes of Rule 144, it is intended and acknowledged that the Warrant
Shares issued in a Cashless Exercise transaction shall be deemed to have been
acquired by the Holder, and the holding period for the Warrant Shares required
by Rule 144 shall be deemed to have been commenced, on the Issue Date.
 
    1.4    Shares to be Fully Paid; Reservation of Shares. The Company covenants
and agrees that all shares of Common Stock which may be issued upon the exercise
of the rights represented by this Warrant will, upon issuance, be duly
authorized, validly issued, fully paid and nonassessable and free from all
preemptive rights of any shareholder and free of all taxes, liens and charges
with respect to the issue thereof. The Company further covenants and agrees
that, during the period within which the rights represented by this Warrant may
be exercised, the Company will at all times have authorized and reserved, for
the purpose of issue or transfer upon exercise of the subscription rights
evidenced by this Warrant, a sufficient number of shares of authorized but
unissued Common Stock when and as required to provide for the exercise of the
rights represented by this Warrant. The Company will take all such action as may
be reasonably necessary to assure that such shares of Common Stock may be issued
as provided herein without violation of any applicable law or regulation, or of
any requirements of any domestic securities exchange upon which the Common Stock
or other securities may be listed; provided, however, that the Company shall not
be required to effect a registration under federal or state securities laws with
respect to any exercise hereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
2.    Determination or Adjustment of Exercise Price and Number of Shares. The
Exercise Price and the number of Warrant Shares purchasable upon the exercise of
this Warrant shall be subject to adjustment from time to time upon the
occurrence of certain events described in this Section 2. Upon each adjustment
of the Exercise Price, the Holder of this Warrant shall thereafter be entitled
to purchase, at the Exercise Price resulting from such adjustment, the number of
shares obtained by multiplying the Exercise Price in effect immediately prior to
such adjustment by the number of shares purchasable pursuant hereto immediately
prior to such adjustment, and dividing the product thereof by the Exercise Price
resulting from such adjustment.
 
2.1    Subdivision or Combination of Common Stock. If at any time after the
Issue Date hereof and prior to the exercise or Expiration Date hereof the
Company shall subdivide or reclassify its outstanding shares of Common Stock
into a greater number of shares, the Exercise Price in effect immediately prior
to such subdivision shall be proportionately reduced, and conversely, in case
the outstanding shares of Common Stock of the Company shall be combined or
reclassified into a smaller number of shares, the Exercise Price in effect
immediately prior to such combination shall be proportionately increased. Any
adjustment under this Subsection 2.1 shall become effective at the close of
business on the date the subdivision or combination becomes effective.
 
2.2    Dividends in Common Stock or Other Stock or Securities. If at any time or
from time to time after the Issue Date hereof and prior to the exercise or
Expiration Date hereof the holders of Common Stock (or any shares of stock or
other securities at the time receivable upon the exercise of this Warrant) shall
have received or become entitled to receive, without payment therefor, shares of
Common Stock or any shares of capital stock or other securities which are at any
time directly or indirectly convertible into or exchangeable for Common Stock,
or any rights or options to subscribe for, purchase or otherwise acquire any of
the foregoing by way of dividend or other distribution, then and in each such
case, the Holder shall, upon the exercise of this Warrant, be entitled to
receive, in addition to the number of shares of Common Stock or other capital
stock receivable thereupon, and without payment of any additional consideration
therefor, the amount of stock and other securities which such Holder would hold
on the date of such exercise had the Holder been the holder of record of such
Common Stock as of the date on which holders of Common Stock received or became
entitled to receive such shares or all other additional stock and other
securities.
 
 
4

--------------------------------------------------------------------------------

 
 
2.3    Reorganization, Reclassification, Consolidation, Merger or Sale. If at
any time after the Issue Date hereof and prior to the exercise or Expiration
Date hereof any recapitalization, reclassification or reorganization of the
capital stock of the Company, or any consolidation or merger of the Company with
another corporation, or the sale of all or substantially all of its assets or
other transaction shall be effected in such a way that holders of Common Stock
shall be entitled to receive stock, securities, or other assets or property (an
“Organic Change”), then, as a condition of such Organic Change, lawful and
adequate provisions shall be made by the Company whereby the Holder hereof shall
thereafter have the right, upon exercise of this Warrant, to purchase and
receive (in lieu of the shares of the Common Stock of the Company immediately
theretofore purchasable and receivable upon the exercise of the rights
represented by this Warrant) such shares of stock, securities or other assets or
property as may be issued or payable with respect to or in exchange for a number
of outstanding shares of such Common Stock equal to the number of shares of such
stock immediately theretofore purchasable and receivable upon the exercise of
the rights represented by this Warrant. In the event of any Organic Change,
appropriate provision shall be made by the Company with respect to the rights
and interests of the Holder of this Warrant to the end that the provisions
hereof (including, without limitation, provisions for adjustments of the
Exercise Price and of the number of shares purchasable and receivable upon the
exercise of this Warrant) shall thereafter be applicable, in relation to any
shares of stock, securities or assets thereafter deliverable upon the exercise
hereof.


2.4    No Adjustments in Certain Cases. No adjustment in the number of Warrant
Shares purchasable pursuant to this Warrant shall be required unless the
adjustment would require an increase or decrease of at least one percent (1.0%)
in the number of Warrant Shares then purchasable upon the exercise of this
Warrant. Except as provided in this Section 2, no other adjustments in the
number, kind or price of shares constituting Warrant Shares shall be made during
the term, or upon the exercise, of this Warrant. Further, no adjustments shall
be made pursuant to this Section 2 hereof in connection with the grant or
exercise of presently authorized or outstanding options to purchase, or the
issuance of shares of Common Stock under, the Company’s director or employee
benefit, option and incentive plans.
 
3.    Issue Tax. The issuance of certificates for shares of Common Stock
issuable upon the exercise of this Warrant shall be made without charge to the
Holder for any issue tax (other than any applicable income taxes) in respect
thereof; provided, however, that the Company shall not be required to pay any
tax which may be payable in respect of any transfer of this Warrant or any
Warrant Shares.


4.    No Voting or Dividend Rights; Limitation of Liability. Nothing contained
in this Warrant shall be construed as conferring upon the Holder hereof the
right to vote, give consent or receive notices as a shareholder of the Company.
No dividends or interest shall be payable or accrued in respect of this Warrant,
the interest represented hereby, or the shares purchasable hereunder until, and
only to the extent that, this Warrant shall have been exercised. No provisions
hereof, in the absence of affirmative action by the Holder to purchase shares of
Common Stock, and no mere enumeration herein of the rights or privileges of the
Holder hereof, shall give rise to any liability of such Holder for the Exercise
Price or as a shareholder of the Company, whether such liability is asserted by
the Company or by its creditors.


5.    Representations and Covenants of the Holder. This Warrant has been entered
into by the Company in reliance upon the following representations and covenants
of the Holder:
 
 
5

--------------------------------------------------------------------------------

 
 
5.1    Investment Purpose. This Warrant and, if exercised, the Warrant Shares
issuable upon exercise of this Warrant, will be acquired for the Holder’s own
account for investment only and not with a view to the sale or distribution of
any part hereof or thereof, and the Holder has no present intention of selling
or engaging in any public distribution of the same except pursuant to a
registration or exemption therefrom under the Securities Act of 1933, as amended
(the “Act”).


5.2    Private Issue. The Holder understands that (a) this Warrant and the
Warrant Shares issuable upon exercise of this Warrant are not registered under
the Act or qualified under applicable state securities laws on the ground that
the issuance contemplated by this Warrant will be exempt from the registration
and qualifications requirements thereof, and (b) that the Company’s reliance on
such exemption is predicated on the representations set forth in this Section 5.


5.3    Disposition of Holder’s Rights. In no event will the Holder make a
disposition of this Warrant or the Warrant Shares issuable upon exercise of this
Warrant unless and until (a) the Holder shall have notified the Company of the
proposed disposition, and (b) if requested by the Company, the Holder shall have
furnished the Company with an opinion of counsel (which counsel may either be
inside or outside counsel to the Holder) satisfactory to the Company and its
counsel to the effect that (i) appropriate action necessary for compliance with
the Act has been taken, or (ii) an exemption from the registration requirements
of the Act is available. Notwithstanding the foregoing, the restrictions imposed
upon the transferability of any of its rights to acquire Common Stock issuable
on the exercise of such rights do not apply to transfers from the beneficial
owner of any of the aforementioned securities to its nominee or from such
nominee to its beneficial owner, and shall terminate as to any particular share
of stock when (1) such security shall have been effectively registered under the
Act and sold by the Holder thereof in accordance with such registration or (2)
such security shall have been sold without registration in compliance with Rule
144 under the Act, or (3) a letter shall have been issued to the Holder at its
request by the staff of the Securities and Exchange Commission or a ruling shall
have been issued to the Holder at its request by such Commission stating that no
action shall be recommended by such staff or taken by such Commission, as the
case may be, if such security is transferred without registration under the Act
in accordance with the conditions set forth in such letter or ruling and such
letter or ruling specifies that no subsequent restrictions on transfer are
required. Whenever the restrictions imposed hereunder shall terminate, as
hereinabove provided, the Holder or holder of a share of stock then outstanding
as to which such restrictions have terminated shall be entitled to receive from
the Company, without expense to such Holder, one or more new certificates for
the Warrant or for such shares of stock not bearing any restrictive legend.


5.4    Financial Risk. The Holder has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of an
investment in the Company, and has the ability to bear the economic risks of
such investment.


5.5    Accredited Investor. The Holder is an “accredited investor” within the
meaning of Regulation D promulgated under the Act.
 
 
6

--------------------------------------------------------------------------------

 
 
6.    Piggyback Registration Rights. If, at any time during the two-year period
commencing with the issuance of the final Note under the Bridge Offering, the
Company proposes or is required to file a registration statement registering any
shares of Common Stock or securities convertible into or exchangeable for Common
Stock (other than on Form S-4 or Form S-8, or such other forms as the U.S.
Securities and Exchange Commission may hereafter promulgate for registration of
securities in transactions for which Form S-4 or Form S-8 may be used as of the
date hereof), whether or not for its own account, the Company shall give at
least 20 days prior written notice to the Holder of its intention to do so. Upon
written request by the Holder within 10 days after receipt of such notice, the
Company shall use its commercially reasonable efforts to include in the
securities to be registered by such registration statement all Warrant Shares
(which registration rights with respect to such Warrant Shares shall be in
addition to any registration rights with respect to any shares issued or
issuable upon conversion of that certain 12% Junior Convertible Promissory Note
in the principal amount of $300,000 made by the Company in favor of the Holder
as of the date hereof in connection with the Holder’s participation in the
Bridge Offering) that the Holder indicates in such notice that the Holder
desires to sell, subject to the following terms and conditions: (a) if such
registration statement is for a prospective underwritten offering, the Holder
shall agree to (i) enter into an underwriting agreement, if required, in
customary form with the underwriter or underwriters selected by the Company, and
(ii) sell the Holder’s securities, if the Company so requests, on the same basis
and upon the same terms as the other securities covered by such registration
statement, other than securities proposed to be registered by the holders of the
Preferred Stock (as defined below), and provided that if the number of shares
requested by the Holder to be registered in such offering exceeds the amount of
shares which the underwriters reasonably believe is compatible with the success
of such underwritten offering, the Company shall only be required to include in
such offering that number of shares requested to be registered by the Holder as
the underwriters believe will not jeopardize the success of such offering,
provided, however that any such decrease in the number of shares sought to be
registered by the Holder shall occur on a pari passu basis with the other shares
being registered, other than any shares proposed to be registered by the holders
of the Preferred Stock; (b) if the number of shares the Company is able to
register is limited due to Rule 415 or other SEC shelf registration rules, the
Company shall only be required to register the Warrant Shares the Holder elects
to include on a pari passu basis with the other shares being registered, other
than any shares proposed to be registered by the holders of the Preferred Stock;
and (c) the Company may withdraw any such registration statement before it
becomes effective or postpone the offering of securities contemplated by such
registration statement without any obligation to the Holder or any other holder.
The Company shall have exclusive control over the preparation and filing of any
registration statement proposed to be filed under this Section 6 as well as any
amendments and supplements thereto and the withdrawal or revocation thereof. The
Company’s obligations pursuant to this Section 6 are subject to the Holder’s
cooperation with respect to any such proposed registration, including but not
limited to the provision of such information as may reasonably be requested by
the Company, the underwriter(s) or any other authorized parties and the
execution and delivery of such agreements (including indemnification and
contribution agreements), instruments and documents as may be reasonably
requested thereby, and the Holder’s compliance with all applicable laws. The
Company shall pay all reasonable expenses incurred in connection with the
registration contemplated hereby, including without limitation registration and
filing fees, printing expenses, and fees and expenses of counsel for the
Company. Notwithstanding the foregoing, underwriting discounts and commissions
and transfer taxes relating to the Holder’s registered securities included in
any registration hereunder, and all fees and expenses for counsel to the Holder,
shall be borne and paid by the Holder. The registration rights and other rights
granted in this Section 6 are not assignable, in whole or in part, without the
prior written consent of the Company. Notwithstanding anything to the contrary
set forth herein, the Holder hereby expressly agrees and acknowledges that any
registration rights of the Holder hereunder are subordinate to those of the
holders of the Company’s 10% (PIK) Series A Preferred Stock and the Company’s
10% (PIK) Series B Preferred Stock (together, the “Preferred Stock”) and
warrants issued to such holders in connection with the purchase and sale of the
Preferred Stock.
 
 
7

--------------------------------------------------------------------------------

 
 
7.    Modification and Waiver. This Warrant and any provision hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by (a) the party against which enforcement of the same is sought or (b)
the Company and the holders of at least a majority of the number of shares into
which all Warrants issued in connection with the Bridge Offering are exercisable
(without regard to any limitation contained herein or otherwise on such
exercise), it being understood that upon the satisfaction of the conditions
described in (a) and (b) above, each Warrant (including any Warrant held by the
Holder who did not execute the agreement specified in (b) above) shall be deemed
to incorporate any amendment, modification, change or waiver effected thereby as
of the effective date thereof. Notwithstanding the foregoing, no modification to
this Section 7 will be effective against any Holder without such Holder’s
consent.


8.    Transfer; Legends.
 
    (a)    The Holder may sell, transfer, assign, pledge or otherwise dispose of
this Warrant or the Warrant Shares, in whole or in part, so long as such sale or
other disposition is made pursuant to an effective registration statement or an
exemption from the registration requirements of the Act and applicable state
securities laws and compliance with Section 5.3 above, and provided that no
sale, transfer, pledge or other disposition may be made to a competitor, direct
or indirect, of the Company at any time. Upon such transfer or other disposition
(other than a pledge), the Holder shall deliver this Warrant to the Company
together with a written notice to the Company, substantially in the form of the
transfer notice attached hereto as Schedule B, indicating the person or persons
to whom this Warrant shall be transferred and, if less than all of this Warrant
is transferred, the number of Warrant Shares to be covered by the part of this
Warrant to be transferred to each such person. Within ten (10) business days of
receiving a transfer notice and the original of this Warrant, the Company shall
deliver to the each transferee designated by the Holder another Warrant(s) of
like tenor and terms for the appropriate number of Warrant Shares and, if less
than all this Warrant is transferred, shall deliver to the Holder another
Warrant for the remaining number of Warrant Shares not so transferred. Until
this Warrant is transferred on the books of the Company (with the Company’s
consent), the Company may treat the person in whose name this Warrant is issued
as the absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.
 
    (b)    Each Warrant and certificate representing Warrant Shares shall bear a
legend substantially in the following form:
 
 
8

--------------------------------------------------------------------------------

 
 
“THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”) OR ANY STATE SECURITIES LAWS. THIS WARRANT AND SUCH SECURITIES MAY
NOT BE SOLD, OFFERED FOR SALE, OR OTHERWISE TRANSFERRED UNLESS AND UNTIL
REGISTERED UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR UPON
RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.”
 
The foregoing legend shall be removed from the certificates representing any
Warrant Shares, at the request of the holder thereof, at such time as they
become eligible for resale pursuant to Rule 144 under the Act.
 
9.    Notices. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given upon (a) personal delivery, against written receipt thereof, (b) delivery
via facsimile with written confirmation, (c) one business day after deposit with
Federal Express or another nationally recognized overnight courier service, or
(d) five business days after being mailed, postage paid, via certified or
registered mail, return receipt requested, addressed to each of the other
parties thereunto entitled, at the addresses set forth on in the introductory
paragraph hereof or at such other addresses as a party may designate by 10 days
advance written notice.


10.    Binding Effect. This Warrant shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and permitted assigns.


11.    Descriptive Headings and Governing Law. The description headings of the
several sections and paragraphs of this Warrant are inserted for convenience
only and do not constitute a part of this Warrant. This Warrant shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by the laws of the State of Delaware.


12.    Lost Warrants. Upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction, or mutilation of this Warrant and, in
the case of any such loss, theft or destruction, upon receipt of an indemnity
agreement or bond reasonably satisfactory to the Company, or in the case of any
such mutilation upon surrender and cancellation of this Warrant, the Company, at
its expense, will make and deliver a new Warrant, of like tenor, in lieu of the
lost, stolen, destroyed or mutilated Warrant.


13.    Fractional Shares. No fractional shares shall be issued upon exercise of
this Warrant. The Company shall, in lieu of issuing any fractional share, pay
the Holder entitled to such fraction a sum in cash equal to such fraction
multiplied by the then-effective Market Price.
 
 
9

--------------------------------------------------------------------------------

 

In Witness Whereof, the Company has caused this Warrant to be duly executed by
its officers, thereunto duly authorized this ______ day of ____________, 2007.
 

       
AskMeNow, Inc.,
a Delaware corporation
 
   
   
    By:      

--------------------------------------------------------------------------------

Name: Darryl Cohen
Title: President and CEO
 
Address:
AskMeNow, Inc.
26 Executive Park, Suite 250
Irvine, CA 92614
Phone: (949) 861-2590   
Fax: (949) 861-2591
E-mail: dcohen@askmenow.com 

 
 
10

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
EXERCISE NOTICE
 
Date: _________________, _______
 
AskMeNow, Inc.
Attn: Chief Executive Officer
 
Ladies and Gentlemen:
 
    The undersigned hereby elects to exercise the Warrant issued to it by
AskMeNow, Inc. (“Company”) dated ___________ __, 2007, which Warrant shall be
surrendered herewith, and pursuant to the terms thereof hereby elects to
exercise rights represented by said Warrant for, and to purchase thereunder,
__________________ shares of the Company's Common Stock covered by said Warrant,
at an Exercise Price of $____ per share, and tenders herewith payment of the
purchase price in full for such shares of $_________, by:
 
 
(a)
cash, through the delivery of a certified or official bank check, or wire
transfer or immediately available funds; or




 
(b)
exercising the Cashless Exercise right provided under Section 1.3 of the Warrant
by the surrender of said Warrant.



    The undersigned hereby requests that certificates for such shares (or any
other securities or other property issuable upon such exercise) be issued in the
name of and delivered to the undersigned at the address set forth below, or as
otherwise set forth below.
 

          Very truly yours,              

--------------------------------------------------------------------------------

Name:
Address
   




 
11

--------------------------------------------------------------------------------

 



SCHEDULE B

 
TRANSFER NOTICE
 
To Be Executed by the Holder
in Order to Assign Warrants


FOR VALUE RECEIVED, ________________________________________ hereby sells,
assigns and transfers all of the rights of the undersigned under the attached
Warrant (No. ____) with respect to the number of shares of Common Stock of
AskMeNow, Inc. covered thereby set forth below, unto:
 
Name of Assignee
Address
No. of Shares
                       

 
The undersigned hereby irrevocably constitutes and appoints the Chief Executive
Officer of the Company as the undersigned’s attorney to transfer this Warrant
certificate on the books of the Company, with full power of substitution in the
premises.
 
Dated: _____________________Signature: ________________________________
 
Signature Guaranteed:
 
By: _______________________
 
The signature should be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program) pursuant to Rule 17A under
the Securities Exchange Act of 1934, as amended.
 
 
12

--------------------------------------------------------------------------------

 
 